Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Jiang (US 20200112944 A1) discloses “A method performed by a base station in a wireless communication system, the method comprising: transmitting, to one or more user equipments (UEs), configuration information indicating that a plurality of resources … are split into a plurality of sets of resources” in paragraphs 71-72 and 75; discloses  “splitting the plurality of resources” in paragraph 66; and discloses “transmitting to the one or more UEs downlink control information (DCI) on the plurality of sets of resources across multiple bandwidth parts (BWPs)” in paragraph 70 and figures 7 and 8. However, Jiang does not disclose resources “corresponding to a first aggregation level (AL)”, “wherein each of the plurality of sets of resources corresponds to a second AL lower than the first AL” nor splitting the resources into the plurality of sets of resources “based on the configuration information”. Song (US 20200037323 A1) discloses the missing feature resources “corresponding to a first aggregation level (AL)” in paragraph 11. However, Song also does not disclose splitting resources into the plurality of sets of resources “based on the configuration information” within the context that the configuration information indicates that a plurality of resources corresponding to a first aggregation level (AL) are split into a plurality of sets of resources wherein “each of the plurality of sets of resources corresponds to a second AL lower than the first AL”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 14 contains similar allowable subject matter to claim 1 and is allowed for similar reasons. The dependent claims to claims 1 and 14 are allowed based on their dependence.
Regarding claim 10, of the closest prior arts Jiang () discloses “A method performed by a base station in a wireless communication system, the method comprising: transmitting, to one or more user equipments (UEs), configuration information indicating that contents of downlink control information (DCI) are segmented into a plurality of segments” in paragraphs 71-72 and 75; discloses  “segmenting the contents of the DCI into the plurality of segments” in paragraph 66; and discloses “and transmitting DCI across multiple bandwidth parts (BWPs to the one or more UEs” in paragraph 70 and figures 7 and 8. Jiang does not disclose segmenting the DCI “based on the configuration information” within the context that the configuration information indicates that contents of downlink control information (DCI) are segmented into a plurality of segments, “wherein lengths of the plurality of segments are the same resources”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 10 obvious, over any of the prior art of record, alone or in combination. Claim 18 contains similar allowable subject matter to claim 10 and is allowed for similar reasons. The dependent claims to claims 10 and 18 are allowed based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SAAD KHAWAR/Primary Examiner, Art Unit 2412